Citation Nr: 1017082	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-19 979	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.

4.  Entitlement to an earlier effective date for the 
Veteran's non-service connected pension.  

(The issue of entitlement to increased disability pension 
benefits during the income reporting year 2008, to include 
consideration of whether the Veteran was entitled to exclude 
additional unreimbursed medical expenses from his countable 
income, is addressed in a separate decision.)

ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to January 1975; 
service in the Marine Corps Reserves from November 1971 to 
May 1972; and service in the Army National Guard from March 
1981 to March 1985, from March 1990 to May 1991 and from 
September 1993 to September 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2006, August 2008 and 
December 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that 
denied the benefit sought on appeal.  The Veteran appealed 
those decisions and the case was referred to the Board for 
appellate review.  


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection 
for diabetes mellitus, arthritis and hearing loss.  The 
Veteran did not appeal the rating decision and it is now 
final.

2.  The evidence associated with the claims file subsequent 
to the August 2005 rating decision does not relate to an 
unestablished fact necessary to substantiate those claims, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for diabetes mellitus, 
arthritis or hearing loss.

3.  The Veteran first submitted a claim for entitlement to 
nonservice-connected pension on October 7, 2004.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied service 
connection for diabetes mellitus, arthritis and hearing loss, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).

2.  The evidence received subsequent to the August 2005 
rating decision is not new and material, and the claims for 
service connection for diabetes mellitus, arthritis and 
hearing loss are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for an effective date earlier than October 
7, 2004, for the award of nonservice-connected pension are 
not met.  38 U.S.C.A. §§ 1502, 1503, 1521, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321(b)(2), 3.400, 4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2006, 
August 2007, September 2007, May 2008, December 2008 and 
September 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
Veteran of the reasons for the prior denial of the claim of 
service connection, and noting the evidence needed to 
substantiate the underlying claim of service connection.  The 
August 2007 letter from the RO to the Veteran satisfied this 
requirement.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal and has not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in 
the adjudication of his appeal.  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the Veteran's 
appeal.

New and Material Evidence Claims

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases, such as asthma, when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  
If the Veteran fails to demonstrate any one element, denial 
of service connection will result.

The Veteran's claims for service connection for diabetes 
mellitus, arthritis and hearing loss were previously 
considered and denied by the RO in an August 2005 rating 
decision, which found that there was no evidence of any of 
these condition during service, no evidence of any of these 
conditions within one year following service and no evidence 
indicating that any of the conditions claimed were 
attributable or related to service.  The Veteran was notified 
of that decision and of his appellate rights.  In October 
2005 the Veteran submitted a Notice of Disagreement (NOD) 
with that decision along with certain medical records.  Those 
records were considered and a Statement of the Case (SOC) was 
issued in November 2006.  The Veteran did not file a 
Substantive Appeal (VA Form 9) as required by VA law.  
Accordingly, that decision is now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In July 2007 the Veteran filed to reopen his claim for 
service connection for arthritis, diabetes mellitus and 
hearing loss.  The RO issued a rating decision in March 2008 
finding that no new and material evidence had been presented 
and declining to reopen the Veteran's claim.  An additional 
rating decision to this affect was issued in August 2008.  
The Veteran submitted a Notice of Disagreement (NOD) in 
November 2008.  In November 2009 the RO issued a Statement of 
the Case (SOC), which considered treatment records submitted 
by the Veteran, and the Veteran filed a Substantive Appeal 
(VA Form 9) in December 2009.  Regardless of how the RO ruled 
on the question of reopening, the Board as the final fact 
finder within VA, must initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the August 2005 rating decision 
became final consists of numerous statements from the 
Veteran, Social Security Administration records, private 
treatment records and financial records.  This evidence does 
not show any treatment for the claimed condition in service 
and does not contain any objective evidence of any 
etiological link between service and the Veteran's claimed 
conditions.

The evidence submitted does not demonstrate that the claimed 
conditions were manifested during service or within one year 
of separation from service and does not contain a medical 
opinion that the claimed conditions are in any way related to 
service.  Thus, this evidence does not raise a reasonable 
possibility of substantiating the Veteran's claims.  
Therefore, while the evidence submitted is new, in that it 
was not of record at the time of the August 2005 rating 
decision, it is not material.  The Board must conclude that 
new and material evidence has not been submitted to reopen 
the previously denied claim. 



Earlier Effective Date

The Veteran has also claimed entitlement to an earlier 
effective date for his non service connected pension.  Under 
38 U.S.C.A. § 1521(j), a Veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such Veteran served in the active military, naval or air 
service: (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
and ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  In computing the 90 days 
required above, active service which began before or extended 
beyond the war period will be included if such service was 
continuous.  Broken periods of service during a period of war 
may be added together to meet the requirement for length of 
service.  38 C.F.R. § 3.17.

The medical evidence submitted indicates that the Veteran has 
nonservice-connected disabilities that make him 70 percent 
disabled.  These disabilities include sleep apnea, 
degenerative joint disease or both knee, diabetes mellitus 
and bilateral plantar fasciitis.  These conditions prevent 
the Veteran from working.  The Veteran's age at the time of 
the November 2006 rating decision was 59 and records indicate 
that the Veteran was medically retired in September 2004.  
Based on this evidence, the RO properly determined that 
nonservice-connected pension is warranted.  

The Veteran first claimed entitlement to nonservice-connected 
pension benefits in October 2004.  An August 2005 rating 
decision was issued denying entitlement to nonservice-
connected pension because the Veteran did not report for a 
scheduled VA examination to confirm the diagnosis and 
severity of his claimed conditions.  Following an October 
2005 Notice of Disagreement (NOD) and a VA examination 
performed in March 2006 the RO issued an additional rating 
decision in November 2006 granting entitlement to a 
nonservice-connected pension and assigning an effective date 
of October 7, 2004, the date the RO originally received the 
Veteran's claim.  

The Veteran submitted an additional Notice of Disagreement 
(NOD) in June 2007 disagreeing with the effective date 
assigned.  A Statement of the Case (SOC) was issued in June 
2008 and the Veteran filed a Substantive Appeal (VA Form 9) 
in June 2008, wherein the Veteran stated that the effective 
date should be October 7, 2004.  

The general rule with respect to the effective date of an 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  As indicated above, the effective date for the 
Veteran's nonservice-connected pension is already October 7, 
2004, the date on which he originally filed his claim.  In 
this case, the earliest possible dated permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In the 
absence of any evidence showing that the Veteran had filed 
for a nonservice-connected pension prior to that date, 
entitlement to an earlier effective date than October 7, 
2004, is not established.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for diabetes mellitus remains 
denied.

New and material evidence not having been submitted, the 
claim for service connection for arthritis remains denied.



New and material evidence not having been submitted, the 
claim for service connection for hearing loss remains denied. 

An earlier effective date than October 7, 2004, for 
nonservice-connected pension is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


